The Opinion of the Court — The paper declared, upon is a bill penal for the payment of 8 366 67, on or before the 1st day of October 1803, under the penalty of S 733 34 ; the action is brought on the penalty, and there is no averment that the defendant did not, on or before ^rst day of October, pay to the said plaintiff in the court below, the sum of 8 366 67, whereby and by force of the statute, an action accrued for the 8 733 34, &c. which was necessary to be done ; but, on the contrary, there is an averment that the defendant did not, on or before the first day of October, 1802, pay to the said plaintiff 8 733 34 — a sum which in law they were not bound to pay at that time. Wherefore, the plaintiffhas not shewn and set out a cause of action.*

 Same point decided in the cafe of Love vs. Rice, October, 1796.